DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 10-11, 17, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vickers(US 2016/0365617) in view of Jagielski et al. (hereinafter Jadielski)(US 2010/0245177). 
Regarding claim 1, Vickers teaches a phased-array antenna, comprising: a plurality of antenna elements; and a combiner network comprising a plurality of combiners coupled to the plurality of antenna elements for receiving input signals, wherein the combiner network outputs a combined signal, and wherein each combiner comprises: a first input terminal, a second input terminal, and a third output terminal, and each terminal having an impedance of z0; a first transmission line coupled to the first input terminal and the third output terminal; a second transmission line coupled to the second input terminal and the third output terminal; and an isolation resistor, wherein the third output terminal is placed with a flexible location to reduce a two-dimensional layout size of the phased-array antenna((P[0001], phase array antenna; also Abstract, impedance; Figure 4; P[0040]).  
Vickers teaches all the particulars of the claim except the antenna, combiner network, wherein the layout size of the combiner network is reduced by adjusting the location of the third output terminal. However, Jagielski teaches in an analogous art wherein the layout size is reduced by adjusting the location of the third output terminal (Figures 3A, 3B, 3C and 3D the location of item 18, asymmetric; Figures #A and #B the layout size is defferenct and reduced because the location of 18 has changed.). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the layout size is reduced by adjusting the location of the third output terminal in order to have best performance.
Regarding claim 5, Vickers teaches all the particulars of the claim except the antenna, wherein for at least one combiner, a location of the third output terminal is asymmetric with respect to locations of the first and the second input terminals. However, Jagielski teaches in an analogous art wherein for at least one combiner, a 
Regarding claim 6, Vickers teaches all the particulars of the claim except the antenna, wherein the layout size is reduced by adjusting the location of the third output terminal to fit one or other component(s). However, Jagielski teaches in an analogous art wherein the layout size is reduced by adjusting the location of the third output terminal to fit one or other component(s) (Figures 3A, 3B, 3C and 3D the location of item 18, asymmetric). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the layout size is reduced by adjusting the location of the third output terminal to fit one or other component(s) in order to have best performance.
Regarding claim 7, Vickers in view of Jagielski teaches the antenna of claim 6, wherein the other component(s) is another combiner, an amplifier, or a phase shifter of the phased-array antenna(Jagielski: P[0077], phase shift; Vickers: phase array antenna, P[0001]). 
Claims 18-20 are rejected for the same reason as set forth in claims 5, 5, 6 respectively. 
Claims 9, 17 are rejected for the same reason as set forth in claim 1. 
Claims 2-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vickers(US 2016/0365617) in view of Jagielski et al. (hereinafter Jadielski)(US 2010/0245177), Derbyshire et al. (hereinafter Derbyshire)(US 9570792) 
Regarding claim 2, Vickers in view of  Jadielski teaches all the particulars of the claim except wherein each transmission line is approximately a quarter-wavelength long at a frequency of operation, and each transmission line has an impedance of [square root over (Z)]. However, Derbyshire teaches in an analogous art wherein each transmission line is approximately a quarter-wavelength long at a frequency of operation, and each transmission line has an impedance of [square root over (Z)] (Fig. 1-2). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have each transmission line is approximately a quarter-wavelength long at a frequency of operation, and each transmission line has an impedance of [square root over (Z)] in order to have best performance.
Regarding claim 3, Vickers teaches all the particulars of the claim except wherein each isolation resistor having an impedance of 2*z0. However, Derbyshire 
Claims 10-11 are rejected for the same reason as set forth in claims 2-3 respectively. 
Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vickers(US 2016/0365617) in view of Jagielski et al. (hereinafter Jadielski)(US 2010/0245177), Ives et al. (hereinafter Ives)(US 2009/0295500) 
Regarding claim 4, Vickers in view of  Jadielski teaches all the particulars of the claim except wherein each combiner is a binary Wilkinson Combiner, and wherein the combiner network is a 2.sup.N-to-1 combiner network formed by N layers of binary Wilkinson Combiners. However, Ives teaches in an analogous art wherein each combiner is a binary Wilkinson Combiner, and wherein the combiner network is a 2.sup.N-to-1 combiner network formed by N layers of binary Wilkinson Combiners (P[0018], Fig. 1-3). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein each combiner is a binary Wilkinson Combiner, and wherein the combiner network is a 
Claims 12 is rejected for the same reason as set forth in claims 4.
Claim 8, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vickers(US 2016/0365617) in view of Jagielski et al. (hereinafter Jadielski)(US 2010/0245177), Gu et al. (hereinafter Gu)(US 2019/0260138) 
Regarding claim 8, Vickers in view of  Jadielski teaches all the particulars of the claim except the antenna, wherein different combiners have different terminal layout locations to reduce trace loss in the combiner network. However, Gu teaches in an analogous art wherein different combiners have different terminal layout locations to reduce trace loss in the combiner network. (P[0078-0079], Fig. 8). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have different combiners have different terminal layout locations to reduce trace loss in the combiner network in order to have best performance.
Claims 16, 21 are rejected for the same reason as set forth in claim 8. 
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguemnts with respecto amendments, Examiner respectfully submits that Jadielski teaches in an analogous art wherein the layout size is reduced by adjusting the location of the third output terminal (Figures 3A, 3B, 3C and 3D the location of item 18, asymmetric; Figures #A and #B the layout size is defferenct and reduced because the location of 18 has changed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647